Broyles, C. J.
1. After correctly instructing the jury as to the law in reference to the defendant’s statement, it was not error in that connection to charge: “ remembering that he is not under oath nor subject to the penalties incident to a sworn witness.” Ryals v. State, 125 Ga. 266 (54 S. E. 168), and citation. See also Norman v. State, 28 Ga. App. 561 (112 S. E. 293).
2. The verdict was amply authorized by the evidence, and the court did not err in overruling the motion for a new trial.

■Judgment affirmed,


Luke and Bloodworth, JJ., concur.

Hugh E. Combs, C. J. Perryman, A. R. Williamson, for plaintiff in error.
M. L. Felts, solicitor-general,.contra.